       Case: 1:17-cv-02608-SO Doc #: 31 Filed: 07/07/20 1 of 2. PageID #: 405




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

ETHOSENERGY (GBR) LIMITED f/k/a        )             No: 1:17-cv-02608-SO
WOOD GROUP GAS TURBINE                 )
SERVICES, LTD.                         )             Judge Solomon Oliver, Jr.
                                       )
                  Plaintiff,           )
                                       )
       vs.                             )
                                       )
PACS SWITCHGEAR, LLC, PACS             )
INDUSTRIES, INC., an Ohio corporation, )
and PACS INDUSTRIES, INC., a New       )
York corporation,                      )
                                       )
                  Defendant.           )

     MOTION TO VOLUNTARILY DISMISS WITHOUT PREJUDICE PURSUANT
                          TO RULE 41(a)(2)

        Plaintiff, EthosEnergy (GBR) Limited f/k/a Wood Group Gas Turbine Services, Ltd.

("Ethos"), by and through its attorneys, Tucker Arensberg, P.C., files the within Motion to

Voluntarily Dismiss Without Prejudice Pursuant to Rule 41(a)(2), stating as follows:

        1.      Plaintiff, EthosEnergy (GBR) Limited f/k/a Wood Group Gas Turbine Services,

Ltd. (“Ethos”) commenced this action against, inter alia, PACS Switchgear, LLC (“PACS”),

asserting claims for breach of warranty arising out of the purchase of twelve (12) generator

circuit breakers for installation at a power plant being constructed by Ethos in Ashkelon, Israel.

        2.      Ethos is informed that, earlier this year, PACS ceased business operations and

liquidated its assets.

        3.      Given these events, Ethos hereby requests that this Court dismiss this action

without prejudice pursuant to Federal Rule of Civil Procedure 41(a)(2).
      Case: 1:17-cv-02608-SO Doc #: 31 Filed: 07/07/20 2 of 2. PageID #: 406




       WHEREFORE, Plaintiff, EthosEnergy (GBR) Limited f/k/a Wood Group Gas Turbine

Services, Ltd., respectfully requests that this Honorable Court grant the within Motion to

Voluntarily Dismiss Without Prejudice Pursuant to Rule 41(a)(2).

                                                   Respectfully submitted,

                                                   TUCKER ARENSBERG, P.C.

                                           By:       s/Jeremy V. Farrell
                                                   Jeremy V. Farrell, Esquire
                                                   Ohio I.D. No. 0087790
                                                   jfarrell@tuckerlaw.com

                                                   Christopher W. Cahillane, Esquire
                                                   Pa. I.D. No. 75977
                                                   ccahillane@tuckerlaw.com
                                                   (Admitted Pro Hac Vice)

                                                   1500 One PPG Place
                                                   Pittsburgh, PA 15222
                                                   (412) 566-1212

                                                   Counsel for Plaintiff, EthosEnergy (GBR)
                                                   Limited f/k/a Wood Group Gas Turbine
                                                   Services, Ltd




                                              2
